           Case 1:21-cr-00030-JPC Document 3 Filed 01/21/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

United States of America                                                           Protective Order

               v.                                                                   21 Cr. ___ (JPC)

Roberto Acevedo,

                           Defendant.



       Upon the application of the United States of America, with the consent of the

undersigned counsel, and the defendant having requested discovery under Fed. R. Crim. P. 16(a),

the Court hereby finds and orders as follows:

       1. Disclosure Material. The Government will make disclosure to the defendant of

documents, objects and information, including electronically stored information (“ESI”),

pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s

general obligation to produce exculpatory and impeachment material in criminal cases, all of

which will be referred to herein as “disclosure material.” The Government’s disclosure material

may include material that (i) affects the privacy and confidentiality of individuals; (ii) would

impede, if prematurely disclosed, the Government’s ongoing investigation of uncharged

individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated; and (iv) that is

not authorized to be disclosed to the public or disclosed beyond that which is necessary for the

defense of this criminal case.

       2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,

referred to herein as “sensitive disclosure material,” contains information that identifies, or could

lead to the identification of, witnesses who may be subject to intimidation or obstruction, and

whose lives, persons, and property, as well as the lives, persons and property of loved ones, will
           Case 1:21-cr-00030-JPC Document 3 Filed 01/21/21 Page 2 of 4




be subject to risk of harm absent the protective considerations set forth herein. The

Government’s designation of material as sensitive disclosure material will be controlling absent

contrary order of the Court.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       1. Disclosure material shall not be disclosed by the defendant or defense counsel,

including any successor counsel (“the defense”) other than as set forth herein, and shall be used

by the defense solely for purposes of defending this action. The defense shall not post any

disclosure material on any Internet site or network site to which persons other than the parties

hereto have access, and shall not disclose any disclosure material to the media or any third party

except as set forth below.

       2. Disclosure material that is not sensitive disclosure material may be disclosed by

counsel to:

              (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by

or retained by counsel, as needed for purposes of defending this action;

              (b) Prospective witnesses for purposes of defending this action.

       3. Sensitive disclosure material shall be disclosed only as follows:

              (a) to the defendant;

              (b) to the following persons (hereinafter “Designated Persons”):

                            (i)   investigative, secretarial, clerical, paralegal, and student personnel

                                  employed full-time or part-time by the defendant’s attorneys;




                                                    2
           Case 1:21-cr-00030-JPC Document 3 Filed 01/21/21 Page 3 of 4




                           (ii)    independent expert witnesses, investigators, or advisors retained by

                                   the defendant’s attorneys in connection with this action;

                           (iii)   such other persons as hereafter may be authorized by the Court

                                   upon such motion by the defendant; and

        4. The defendant and defense counsel shall provide a copy of this Order to Designated

Persons to whom they disclose sensitive disclosure material pursuant to paragraphs 6(b)(i), (ii),

and (iii). Designated Persons shall be subject to the terms of this Order.

        5. The Government may authorize, in writing, disclosure of disclosure material beyond

that otherwise permitted by this Order without further Order of this Court.

        6. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,

sensitive disclosure material pertinent to any motion before the Court should initially be filed

under seal, absent consent of the Government or Order of the Court. All filings should comply
                                                                     Parties seeking to file documents under seal shall seek
with the privacy protection provisions of Fed. R. Crim. P. 49.1. leave to do so in accordance with 9.A-D of the Court's
                                                                     Individual Rules and Practices in Criminal Cases.
        7. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case,

whichever date is later.


                                                     3
            Case 1:21-cr-00030-JPC Document 3 Filed 01/21/21 Page 4 of 4




       8. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material or the Government’s

ESI production. All such persons shall be subject to the terms of this Order.

       9. This Order places no restriction on a defendant’s use or disclosure of ESI that

originally belonged to the defendant.

                                    Retention of Jurisdiction

       10. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   United States Attorney


by: _/s/ Peter J. Davis______                Date:       _1/19/21___________
    Peter J. Davis
    Assistant United States Attorney


   ___________________________
   /s/ Jonathan Marvinny                                 Date: 1/19/21
                                                               _____________________
   Jonathan Marvinny, Esq.
   Counsel for Roberto Acevedo

SO ORDERED:

Dated: New York, New York
       January __
               21 , 2021


                                                         _________________________________
                                                         THE HON. JOHN P. CRONAN
                                                         UNITED STATES DISTRICT JUDGE

                                                 4
